DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/964,586.  Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report mailed on May 22, 2019 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and PCT Rule 11.13(l) because Figs. 1 and 2 include the reference character 16 which is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

The drawings are further objected to because in Fig. 2 the reference character 84 and the associated lead line directed to the shaft 26 should be deleted since 84 is used to identify the unlock shaft having the inside profile 85.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informality: in paragraph 14, line 10 “annular” should be changed to --arcuate--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not entirely clear whether claims 2 and 3 are drawn to the disclosed embodiment, or whether they define an undisclosed embodiment. These claims recite poly lock drive and brake segments having a first end outside profile and a second end inside profile. Paragraph [0014] describes the poly lock drive and brake segments 88 as 
The recitation in claim 3, lines 1-2, of the second end profile of each of the poly lock drive and brake segments as being “annular” does not particularly point out the arcuate shape of the individual surfaces 106. 
The terminology “output shaft” in claim 4, line 2 is confusing inasmuch as paragraph [0013] of the description refers to the “output shaft 14”, whereas paragraph [0014] describes “input gear shaft 26” as being engaged by the inside profile 102 the poly lock drive and brake segments 88. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,715,562 B1 (Chen).

Regarding claim 4, an inside profile (the radially innermost portion of the columns 11d as viewed in Fig. 4) of each of the poly lock drive and brake segments (11d) engages a first end profile of an output shaft (31).
Regarding claim 5, the poly lock drive and brake assembly is formed of two or more segments (three columns 11d are shown) or lobes.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or render obvious the poly lock drive and brake segments having a first end outside profile and a second end outside profile wherein the first end outside profile engages the polygon shaped inside profile of the unlock shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,051,282 A (Greene) and US 3,335,831 A (Kalns) discloses devices that prevent back driving from the output side to the input side. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RICHARD M LORENCE/Primary Examiner, Art Unit 3655